Citation Nr: 0014748	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-20 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for prostate cancer, status 
post radical prostatectomy, as secondary to the service-
connected prostatitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1960 to June 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.                 


REMAND

The Board notes that in the appellant's substantive appeal 
(VA Form 9), dated in October 1999, the appellant indicated 
that he desired a hearing before a Member of the Board in 
Washington, D.C.  However, the Board observes that in a May 
2000 correspondence, the appellant canceled his request for a 
hearing at the Central Office.  At that time, the appellant 
also requested a video conference hearing before a Member of 
the Board.  

In light of the above, to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the appellant for 
a video conference hearing before a 
Member of the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




